Citation Nr: 0517127	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nervous disorder/acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to October 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2004, the veteran canceled his request for a hearing 
before a Veterans Law Judge.  Accordingly, the Board will 
proceed with appellate review of the case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Id.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  The RO failed to provide the veteran 
with notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the appealed claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran in accordance with 
the notice provisions of the VCAA.  The veteran must be 
advised of the information and evidence necessary to reopen 
his previously disallowed claim of entitlement to service 
connection for a nervous disorder as well as what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  VA Form 119 (Report of 
Contact) dated in November 2002 does not meet the standard 
erected by the VCAA.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
appealed claim, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004).  This action should 
include written notice to the veteran of 
the information and evidence necessary to 
reopen his previously disallowed claim of 
entitlement to service connection for a 
nervous disorder and what the evidence 
must show to establish entitlement to 
service-connected compensation benefits.  
The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




